UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09761 The Direxion Insurance Trust (Exact name of registrant as specified in charter) Daniel D. O’Neill 33 Whitehall Street, 10th Floor New York, NY 10004 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 646-572-3390 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:March 31, 2007 Item 1. Schedule of Investments. Evolution VP Managed Bond Fund Schedule of Investments March 31, 2007 (Unaudited) Shares Value INVESTMENT COMPANIES - 81.2% 3,391 Alliance World Dollar Government Fund II $ 46,965 3,475 BlackRock Corporate High Yield Fund VI 47,329 2,542 BlackRock Floating Rate Income Strategies Fund 47,612 2,273 BlackRock Preferred Income Strategies Fund 47,369 2,736 Evergreen Managed Income Fund 47,661 2,129 Flaherty & Crumrine/Claymore Preferred Securities Income Fund 47,477 27,083 iShares GS $ InvesTop Corporate Bond Fund 2,905,193 4,735 iShares Lehman 1-3 Year Treasury Bond Fund 381,073 22,387 iShares Lehman 7-10 Year Treasury Bond Fund 1,861,255 8,807 iShares Lehman Aggregate Bond Fund 882,409 36,675 iShares Lehman Treasury Inflation Protected Securities Fund 3,704,175 5,546 MFS Charter Income Trust 47,474 7,615 MFS Intermediate Income Trust 47,517 2,816 Neuberger Berman Income Opportunity Fund 47,450 7,188 Putnam Premier Income Trust 47,369 3,314 Templeton Emerging Markets Income Fund 47,324 2,659 Western Asset Emerging Markets Debt Fund 47,383 4,199 Western Asset High Income Fund II 47,407 4,000 Western Asset/Claymore US Treasury Inflation Protected Securities Fund 2 47,520 TOTAL INVESTMENT COMPANIES (Cost $10,335,979) $ 10,397,962 SHORT TERM INVESTMENTS - 15.7% Money Market Funds - 0.1% 17,795 Federated Prime Obligations Fund - Class I $ 17,795 Principal Amount U.S. Government Agency Obligations - 15.6% $ 1,000,000 Federal Home Loan Bank Discount Note, 4.98%, 04/02/2007 $ 1,000,000 1,000,000 Federal Home Loan Mortgage Corp. Discount Note, 4.88%, 04/02/2007 1,000,000 $ 2,000,000 TOTAL SHORT TERM INVESTMENTS (Cost $2,017,795) $ 2,017,795 Total Investments(Cost $12,353,774) - 96.9% $ 12,415,757 Other Assets in Excess of Liabilities - 3.1% 397,357 TOTAL NET ASSETS - 100.0% $ 12,813,114 Percentages are stated as a percent of net assets. Evolution VP Managed Bond Fund Schedule of Short Swap Contracts March 31, 2007 (Unaudited) Notional Termination Unrealized Counterparty Reference Entity Number of Contracts Amount Date Appreciation Goldman Sachs & Co. iShares Lehman 20+ Year Treasury Bond 11,350 $ 1,013,070 03/11/2008 $11,869 Evolution VP All-Cap Equity Fund Schedule of Investments March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 87.6% Aerospace & Defense - 0.9% 868 Alliant Techsystems, Inc. (a) $ 76,315 347 General Dynamics Corp. 26,511 846 Lockheed Martin Corp. 82,079 190 Moog, Inc. (a) 7,913 202 Teledyne Technologies, Inc. (a) 7,563 559 United Technologies Corp. 36,335 236,716 Air Freight & Logistics - 0.5% 256 C.H. Robinson Worldwide, Inc. 12,224 277 FedEx Corp. 29,758 1,425 Forward Air Corp. 46,854 251 HUB Group, Inc. (a) 7,276 740 Ryanair Holdings PLC - ADR (a) 33,145 157 Ryder System, Inc. 7,746 118 United Parcel Service, Inc. - Class B 8,272 145,275 Airlines - 0.4% 265 British Airways PLC - ADR (a) 25,578 2,775 Skywest, Inc. 74,453 100,031 Auto Components - 0.4% 231 Johnson Controls, Inc. 21,857 2,346 Keystone Automotive Industries, Inc. (a) 79,060 100,917 Automobiles - 1.0% 617 DaimlerChrysler AG (b) 50,477 247 Harley-Davidson, Inc. 14,511 1,020 Honda Motor Co. Ltd. - ADR 35,567 8,646 Monaco Coach Corp. 137,731 1,205 Nissan Motor Co. Ltd. - ADR 25,787 264,073 Beverages - 0.6% 166 Anheuser-Busch Companies, Inc. 8,376 146 Companhia de Bebidas das Americas - ADR 8,024 307 Diageo PLC - ADR 24,852 216 Fomento Economico Mexicano SA de CV - ADR 23,844 1,496 PepsiCo, Inc. 95,086 160,182 Biotechnology - 0.7% 2,886 Celgene Corp. (a) 151,400 1,152 MedImmune, Inc. (a) 41,921 193,321 Building Products - 0.5% 3,370 Apogee Enterprises, Inc. 67,535 1,443 Universal Forest Products, Inc. 71,500 139,035 Capital Markets - 1.6% 601 AG Edwards, Inc. 41,577 232 The Bear Stearns Companies, Inc. 34,881 466 Credit Suisse Group - ADR 33,473 381 The Goldman Sachs Group, Inc. 78,726 1,898 Janus Capital Group, Inc. 39,687 414 Merrill Lynch & Co., Inc. 33,812 362 Morgan Stanley 28,511 177 Nuveen Investments, Inc. 8,372 100 SEI Investments Co. 6,023 5,751 SWS Group, Inc. 142,682 447,744 Chemicals - 0.9% 244 E.I. du Pont de Nemours & Co. 12,061 163 FMC Corp. 12,295 3,542 Georgia Gulf Corp. 57,416 1,815 HB Fuller Co. 49,495 2,301 Headwaters, Inc. (a) 50,277 1,104 OM Group, Inc. (a) 49,327 176 PPG Industries, Inc. 12,374 156 Praxair, Inc. 9,822 253,067 Commercial Banks - 1.2% 241 ABN AMRO Holding NV - ADR 10,368 1,450 Banco Bradesco SA - ADR 58,638 981 Banco Itau Holding Financeira SA - ADR 34,158 398 BanColombia SA - ADR 11,021 468 Bank of Hawaii Corp. 24,818 422 Barclays PLC - ADR 24,029 336 City National Corp. 24,730 115 Kookmin Bank - ADR (a) 10,367 209 M&T Bank Corp. 24,209 523 Marshall & Ilsley Corp. 24,220 677 Uniao de Bancos Brasileiros SA - ADR 59,210 287 Zions Bancorporation 24,257 330,025 Commercial Services & Supplies - 1.9% 3,710 ABM Industries, Inc. 97,907 556 Career Education Corp. (a) 16,958 2,368 Gevity HR, Inc. 46,744 254 Heidrick & Struggles International, Inc. (a) 12,306 232 Herman Miller, Inc. 7,770 500 ITT Educational Services, Inc. (a) 40,745 163 John H. Harland Co. 8,351 535 Korn/Ferry International (a) 12,273 843 Monster Worldwide, Inc. (a) 39,933 2,900 Sotheby's Holdings 128,992 982 Tetra Tech, Inc. (a) 18,717 443 Viad Corp. 17,100 438 Volt Information Sciences, Inc. (a) 11,471 1,411 Watson Wyatt Worldwide, Inc. - Class A 68,645 527,912 Communications Equipment - 3.0% 805 Alcatel-Lucent - ADR 9,515 1,796 CommScope, Inc. (a) 77,049 2,932 Comtech Telecommunications Corp. (a) 113,556 1,525 Harris Corp. 77,699 410 Nokia OYJ - ADR (a) 9,397 3,299 Plantronics, Inc. 77,922 3,146 Polycom, Inc. (a) 104,856 4,416 QUALCOMM, Inc. 188,387 969 Telefonaktiebolaget LM Ericsson - ADR 35,940 4,269 Viasat, Inc. (a) 140,749 835,070 Computers & Peripherals - 2.4% 823 Apple, Inc. (a) 76,465 5,689 EMC Corp. (a) 78,793 385 International Business Machines Corp. 36,290 3,359 Komag, Inc. (a) 109,940 169 Lexmark International, Inc. - Class A (a) 9,880 2,483 SanDisk Corp. (a) 108,755 13,527 Western Digital Corp. (a) 227,389 647,512 Construction & Engineering - 0.1% 286 EMCOR Group, Inc. (a) 16,868 369 Jacobs Engineering Group, Inc. (a) 17,214 34,082 Construction Materials - 0.2% 1,015 Cemex SAB de C.V. - ADR (a) 33,241 399 Florida Rock Industries, Inc. 26,849 60,090 Consumer Finance - 0.2% 1,279 World Acceptance Corp. (a) 51,096 Consumer Services - 0.2% 1,199 Pre-Paid Legal Services, Inc. (a) 60,082 Containers & Packaging - 0.5% 1,555 Pactiv Corp. (a) 52,466 2,152 Rock-Tenn Co. - Class A 71,446 123,912 Distributors - 0.5% 7,308 Building Materials Holding Corp. 132,348 Diversified Consumer Services - 0.0% 230 CPI Corp. 12,077 Diversified Financial Services - 0.0% 246 ING Groep NV - ADR 10,413 Diversified Telecommunication Services - 0.7% 607 Compania Anonima Nacional Telefonos de Venezuela - ADR 10,556 2,099 CT Communications, Inc. 50,586 1,619 KT Corp. - ADR (a) 36,249 459 Philippine Long Distance Telephone Co. - ADR 24,235 8,689 Qwest Communications International, Inc. (a) 78,114 199,740 Electric Utilities - 1.1% 691 Companhia Energetica de Minas Gerais - ADR 33,617 902 Companhia Paranaense de Energia-Copel - ADR 10,481 610 CPFL Energia S.A. - ADR 25,803 479 DTE Energy Co. 22,944 1,499 Enersis S.A. - ADR 24,419 739 Huaneng Power International, Inc. - ADR 25,680 1,192 Korea Electric Power Corp. - ADR (a) 23,840 510 PG&E Corp. 24,618 2,867 Puget Energy, Inc. 73,625 385 TXU Corp. 24,678 289,705 Electrical Equipment - 4.3% 10,911 Aeroflex, Inc. (a) 143,480 373 Anixter International, Inc. (a) 24,596 2,562 Arrow Electronics, Inc. (a) 96,715 2,624 Avnet, Inc. (a) 94,831 206 Baldor Electric Co. 7,774 3,529 Cognex Corp. 76,473 576 CTS Corp. 7,960 286 Emerson Electric Co. 12,324 6,031 Flir Systems, Inc. (a) 215,126 4,351 Global Imaging Systems, Inc. (a) 84,844 4,522 Jabil Circuit, Inc. 96,816 4,094 LoJack Corp. (a) 77,704 9,753 Methode Electronics, Inc. 144,052 2,714 Molex, Inc. 76,535 372 Park Electrochemical Corp. 10,089 259 Suntech Power Holdings Co., Ltd - ADR (a) 8,964 415 Woodward Governor Co. 17,086 1,195,369 Electronic Equipment & Instruments - 0.0% 503 Technitrol, Inc. 13,174 Energy Equipment & Services - 3.3% 467 Atwood Oceanics, Inc. (a) 27,408 3,964 BJ Services Co. 110,596 1,074 Cameron International Corp. (a) 67,436 1,685 Dril-Quip, Inc. (a) 72,927 576 ENSCO International, Inc. 31,334 113 FMC Technologies, Inc. (a) 7,883 8,181 Input/Output, Inc. (a) 112,734 515 National-Oilwell, Inc. (a) 40,062 1,123 Noble Corp. (b) 88,358 1,226 Oceaneering International, Inc. (a) 51,639 2,186 Patterson-UTI Energy, Inc. 49,054 1,326 Pride International, Inc. (a) 39,913 1,280 Tenaris SA - ADR 58,752 1,232 Tidewater, Inc. 72,170 493 Transocean, Inc. (a) (b) 40,278 869 Weatherford International Ltd. (a) (b) 39,192 909,736 Food & Staples Retailing - 1.1% 3,432 Big Lots, Inc. (a) 107,353 153 Dollar Tree Stores, Inc. (a) 5,851 2,723 The Kroger Co. 76,925 2,550 Performance Food Group Co. (a) 78,719 266 Ruddick Corp. 8,001 469 Walgreen Co. 21,522 298,371 Food Products - 0.5% 231 Corn Products International, Inc. 8,221 79 General Mills, Inc. 4,600 1,356 The J.M. Smucker Co. 72,302 192 Kellogg Co. 9,875 910 Unilever NV - ADR 26,590 810 Unilever PLC 24,357 145,945 Gas Utilities - 0.5% 4,600 Atmos Energy Corp. 143,888 Health Care Equipment & Supplies - 2.3% 2,042 Advanced Medical Optics, Inc. (a) 75,962 2,142 Arthrocare Corp. (a) 77,198 921 Biosite, Inc. (a) 77,336 336 C.R. Bard, Inc. 26,715 5,418 Greatbatch, Inc. (a) 138,159 417 Hillenbrand Industries, Inc. 24,757 4,322 Immucor, Inc. (a) 127,197 1,303 Varian, Inc. (a) 75,913 176 Varian Medical Systems, Inc. (a) 8,394 631,631 Health Care Providers & Services - 4.2% 2,227 Aetna, Inc. 97,520 522 Amedisys, Inc. (a) 16,928 6,054 AMERIGROUP Corp. (a) 184,042 2,092 Amsurg Corp. (a) 51,233 1,550 Coventry Health Care, Inc. (a) 86,878 1,208 Express Scripts, Inc. (a) 97,510 2,743 Health Net, Inc. (a) 147,601 367 Healthways, Inc. (a) 17,157 2,424 Humana, Inc. (a) 140,640 206 Inventiv Health, Inc. (a) 7,888 1,091 Odyssey HealthCare, Inc. (a) 14,325 1,776 Quest Diagnostics, Inc. 88,569 1,644 Sierra Health Services, Inc. (a) 67,683 1,569 Wellpoint, Inc. (a) 127,246 1,145,220 Health Care Technology - 0.5% 4,178 Allscripts Healthcare Solutions, Inc. (a) 112,012 1,089 IMS Health, Inc. 32,300 144,312 Hotels Restaurants & Leisure - 1.7% 477 Carnival Corp. (b) 22,352 156 CBRL Group, Inc. 7,223 484 Ctrip.com International Ltd. - ADR 32,421 759 Jack in the Box, Inc. (a) 52,470 7,540 O'Charleys, Inc. (a) 145,446 3,626 OSI Restaurant Partners, Inc. 143,227 2,418 Papa John's International, Inc. (a) 71,089 474,228 Household Durables - 2.6% 204 The Black & Decker Corp. 16,651 4,305 D.R. Horton, Inc. 94,710 413 Desarrolladora Homex SA de CV - ADR (a) 23,933 2,167 KB Home 92,466 243 Koninklijke Philips Electronics NV - ADR 9,258 4,332 Leggett & Platt, Inc. 98,207 109 Lennar Corp. 4,601 26 NVR, Inc. (a) 17,290 131 Ryland Group, Inc. 5,527 1,510 Snap-On, Inc. 72,631 673 The Stanley Works 37,257 5,248 Toll Brothers, Inc. (a) 143,690 1,151 Whirlpool Corp. 97,731 713,952 Household Products - 0.1% 126 Colgate-Palmolive Co. 8,416 180 Kimberly-Clark Corp. 12,328 156 The Procter & Gamble Co. 9,853 30,597 Independent Power Producers & Energy Traders - 0.2% 510 Constellation Energy Group, Inc. 44,345 Industrial Conglomerates - 0.1% 221 3M Co. 16,891 110 Carlisle Cos., Inc. 4,722 53 Textron, Inc. 4,760 26,373 Insurance - 1.5% 535 Aegon NV - ADR 10,668 489 Allianz AG - ADR 10,049 405 American International Group, Inc. 27,224 1,304 Brown & Brown, Inc. 35,273 572 China Life Insurance Company Ltd. - ADR 24,533 1,198 Chubb Corp. 61,901 195 Delphi Financial Group, Inc. - Class A 7,845 1,925 First American Corp. 97,636 583 Hartford Financial Services Group, Inc. 55,723 164 Infinity Property & Casualty Corp. 7,685 150 MBIA, Inc. 9,823 198 Safety Insurance Group, Inc. 7,944 537 Travelers Companies, Inc. 27,800 514 Zenith National Insurance Corp. 24,297 408,401 Internet & Catalog Retail - 0.7% 1,019 Amazon.com, Inc. (a) 40,546 3,841 Coldwater Creek, Inc. (a) 77,895 2,313 eBay, Inc. (a) 76,676 195,117 Internet Software & Services - 3.2% 336 Baidu.com, Inc. - ADR (a) 32,441 3,387 Bankrate, Inc. (a) 119,358 310 Google, Inc. (a) 142,029 4,033 j2 Global Communications, Inc. (a) 111,795 1,459 NetEase.com, Inc. - ADR (a) 25,883 4,545 United Online, Inc. 63,766 1,968 WebEx Communications, Inc. (a) 111,900 4,798 Websense, Inc. (a) 110,306 4,789 Yahoo!, Inc. (a) 149,848 867,326 IT Services - 0.7% 536 Cognizant Technology Solutions Corp. (a) 47,313 3,088 Gartner, Inc. (a) 73,958 220 Global Payments, Inc. 7,493 178 Infosys Technologies Ltd - ADR 8,944 1,472 Mantech International Corp. - Class A (a) 49,180 186,888 Leisure Equipment & Products - 0.9% 2,299 Brunswick Corp. 73,223 266 Hasbro, Inc. 7,613 5,820 Jakks Pacific, Inc. (a) 139,098 436 Mattel, Inc. 12,020 245 RC2 Corp. (a) 9,896 241,850 Machinery - 6.8% 3,048 AGCO Corp. (a) 112,685 1,118 ASV, Inc. (a) 17,061 3,160 Caterpillar, Inc. 211,815 305 Crane Co. 12,328 760 Cummins, Inc. 109,987 1,234 Danaher Corp. 88,169 71 Deere & Co. 7,713 235 Donaldson Company, Inc. 8,484 1,583 Dover Corp. 77,266 199 Eaton Corp. 16,628 1,443 Graco, Inc. 56,508 658 Harsco Corp. 29,518 336 IDEX Corp. 17,096 716 Illinois Tool Works, Inc. 36,946 1,118 Ingersoll-Rand Company Ltd. - Class A (b) 48,488 229 Joy Global, Inc. 9,824 1,083 Kennametal, Inc. 73,222 404 Lincoln Electric Holdings, Inc. 24,062 1,729 The Manitowoc Company, Inc. 109,843 421 Mueller Industries, Inc. 12,672 270 Nordson Corp. 12,544 831 PACCAR, Inc. 60,995 2,932 Parker Hannifin Corp. 253,061 3,253 Reliance Steel & Aluminum Co. 157,445 4,137 Terex Corp. (a) 296,871 1,861,231 Media - 0.7% 212 Arbitron, Inc. 9,953 318 Focus Media Holding Ltd. - ADR (a) 24,950 906 Gannett Co., Inc. 50,999 319 Grupo Televisa SA - ADR 9,506 159 The McGraw-Hill Companies, Inc. 9,998 2,885 Valassis Communications, Inc. (a) 49,593 35 The Washington Post Co. - Class B 26,723 181,722 Metals & Mining - 5.6% 3,003 Alcoa, Inc. 101,802 1,730 Allegheny Technologies, Inc. 184,574 1,318 Aluminum Corporation of China Ltd. - ADR 34,255 3,146 Chaparral Steel Co. 183,003 253 Companhia Vale do Rio Doce - ADR 9,358 373 Compania de Minas Buenaventura SA - ADR 11,171 2,336 Freeport-McMoRan Copper & Gold, Inc. - Class B 154,620 630 Gerdau SA - ADR 11,413 2,487 Nucor Corp. 161,978 989 Peabody Energy Corp. 39,797 638 POSCO - ADR (a) 66,320 4,080 Quanex Corp. 172,788 100 Rio Tinto PLC - ADR 22,781 1,194 RTI International Metals, Inc. (a) 108,666 3,916 Steel Dynamics, Inc. 169,171 1,029 United States Steel Corp. 102,046 1,533,743 Multiline Retail - 0.9% 2,205 Dillard's, Inc. - Class A 72,170 1,233 J.C. Penney Co., Inc. 101,303 1,022 Kohl's Corp. (a) 78,295 251,768 Multi-Utilities - 0.2% 1,139 ONEOK, Inc. 51,255 136 Sempra Energy 8,297 59,552 Oil, Gas & Consumable Fuels - 4.4% 67 Apache Corp. 4,737 167 BP PLC - ADR 10,813 413 Cabot Oil & Gas Corp. 27,803 152 Chesapeake Energy Corp. 4,694 63 Chevron Corp. 4,660 127 Cimarex Energy Co. 4,702 126 CNOOC Ltd. - ADR 11,041 1,810 ConocoPhillips 123,714 68 Devon Energy Corp. 4,707 170 ENI SpA - ADR 11,021 137 EOG Resources, Inc. 9,774 221 Exxon Mobil Corp. 16,674 4,936 Frontier Oil Corp. 161,111 1,817 Hess Corp. 100,789 1,827 Marathon Oil Corp. 180,562 4,930 Murphy Oil Corp. 263,262 162 Noble Energy, Inc. 9,663 95 Occidental Petroleum Corp. 4,684 155 Overseas Shipholding Group, Inc. 9,703 452 Petroleo Brasileiro SA - ADR 44,979 88 Petroleum Development Corp. (a) 4,714 540 Royal Dutch Shell PLC - ADR 35,802 996 Southwestern Energy Co. (a) 40,816 1,415 Sunoco, Inc. 99,673 73 Valero Energy Corp. 4,708 159 XTO Energy, Inc. 8,715 1,203,521 Paper & Forest Products - 0.0% 189 Aracruz Celulose SA - ADR 9,917 Personal Products - 1.1% 739 Alberto-Culver Co. 16,909 1,046 The Estee Lauder Companies, Inc. 51,097 3,284 Mannatech, Inc. 52,741 3,505 NBTY, Inc. (a) 185,905 306,652 Pharmaceuticals - 1.6% 88 Allergan, Inc. 9,752 7,427 Bradley Pharmaceuticals, Inc. (a) 142,524 354 Forest Laboratories, Inc. (a) 18,210 446 Johnson & Johnson 26,876 2,601 King Pharmaceuticals, Inc. (a) 51,162 280 Merck & Co., Inc. 12,367 2,487 Omnicare, Inc. 98,908 1,143 Pfizer, Inc. 28,872 870 Sepracor, Inc. (a) 40,568 384 Shire PLC - ADR 23,770 453,009 Real Estate Investment Trusts - 0.4% 186 Boston Properties, Inc. 21,837 477 CB Richard Ellis Group, Inc. - Class A (a) 16,304 2,948 Senior Housing Properties Trust 70,457 108,598 Road & Rail - 1.0% 475 Burlington Northern Santa Fe Corp. 38,204 4,526 Heartland Express, Inc. 71,873 2,711 Old Dominion Freight Line, Inc. (a) 78,104 252 Swift Transportation Co., Inc. (a) 7,852 4,035 Werner Enterprises, Inc. 73,316 269,349 Semiconductor & Semiconductor Equipment - 5.7% 3,038 Advanced Energy Industries, Inc. (a) 63,920 5,512 Altera Corp. (a) 110,185 658 Applied Materials, Inc. 12,055 379 ASML Holding NV - ADR (a) 9,380 8,447 Brooks Automation, Inc. (a) 144,866 1,010 Diodes, Inc. (a) 35,198 6,220 Intevac, Inc. (a) 164,021 2,681 Lam Research Corp. (a) 126,919 5,854 Linear Technology Corp. 184,928 1,752 MEMC Electronic Materials, Inc. (a) 106,136 3,637 Microsemi Corp. (a) 75,686 5,642 MKS Instruments, Inc. (a) 143,984 3,753 NVIDIA Corp. (a) 108,011 830 Taiwan Semiconductor Manufacturing Co. Ltd. - ADR 8,922 6,129 Texas Instruments, Inc. 184,483 8,027 United Microelectronics Corp. - ADR 25,526 3,005 Xilinx, Inc. 77,319 1,581,539 Software - 2.6% 2,247 ANSYS, Inc. (a) 114,080 322 Autodesk, Inc. (a) 12,107 90 FactSet Research Systems, Inc. 5,656 1,491 Hyperion Solutions Corp. (a) 77,279 361 Jack Henry & Associates, Inc. 8,682 1,406 MICRO Systems, Inc. (a) 75,910 8,759 Oracle Corp. (a) 158,801 5,485 Quality Systems, Inc. 219,400 206 SAP AG - ADR 9,198 887 Shanda Interactive Entertainment Ltd. - ADR (a) 23,816 704,929 Specialty Retail - 5.3% 907 Abercrombie & Fitch Co. - Class A 68,642 2,574 Advance Auto Parts 99,228 867 Autozone, Inc. (a) 111,097 4,938 CarMax, Inc. (a) 121,179 376 Chico's FAS, Inc. (a) 9,186 135 Dick's Sporting Goods, Inc. (a) 7,865 1,291 Group 1 Automotive, Inc. 51,343 12,485 HOT Topic, Inc. (a) 138,583 1,631 Men's Wearhouse, Inc. 76,739 4,138 OfficeMax, Inc. 218,238 2,331 O'Reilly Automotive, Inc. (a) 77,156 1,885 Rent-A-Center, Inc. (a) 52,742 2,759 Select Comfort Corp. (a) 49,110 3,087 The Sherwin-Williams Co. 203,865 1,068 Staples, Inc. 27,597 1,495 Tractor Supply Co. (a) 76,993 2,110 Tween Brands, Inc. (a) 75,369 1,464,932 Textiles, Apparel & Luxury Goods - 1.6% 1,164 Deckers Outdoor Corp. (a) 82,667 344 K-Swiss, Inc. - Class A 9,295 5,800 Movado Group, Inc. 170,810 853 Phillips-Van Heusen Corp. 50,157 568 Polo Ralph Lauren Corp. 50,069 840 Timberland Co. (a) 21,865 544 VF Corp. 44,945 697 Wolverine World Wide, Inc. 19,914 449,722 Thrifts & Mortgage Finance - 0.4% 1,269 Countrywide Financial Corp. 42,689 842 IndyMac Bancorp, Inc. 26,986 422 The PMI Group Inc. 19,083 178 Radian Group, Inc. 9,769 98,527 Tobacco - 0.8% 12,180 Alliance One International, Inc. (a) 112,421 271 Gallaher Group Plc - ADR 24,187 1,385 Reynolds American, Inc. 86,438 223,046 Trading Companies & Distributors - 0.0% 62 W.W. Grainger, Inc. 4,789 Water Utilities - 0.0% 301 Companhia de Saneamento Basico do Estado de Sao Paulo 10,171 Wireless Telecommunication Services - 0.6% 161 America Movil SA de CV, Series L - ADR 7,694 1,036 Mobile TeleSystems - ADR (a) 57,975 341 OAO Vimpel-Communications - ADR (a) 32,340 1,555 SK Telecom Co. Ltd. - ADR 36,418 865 Vodafone Group PLC - ADR 23,234 157,661 TOTAL COMMON STOCKS (Cost $23,417,850) $ 24,105,526 INVESTMENT COMPANIES - 11.8% 4,577 DIAMONDS Trust, Series I $ 565,671 7,910 iShares DJ Select Dividend Index Fund 565,170 6,693 iShares MSCI Emerging Markets Index Fund 777,593 1,832 iShares MSCI Pacific ex-Japan Index Fund 246,129 6,725 iShares Russell 2000 Growth Index Fund 541,833 6,775 iShares S&P MidCap Value Index Fund 565,916 TOTAL INVESTMENT COMPANIES (Cost $3,194,780) $ 3,262,312 SHORT TERM INVESTMENTS - 2.3% Money Market Funds - 0.1% 39,048 Federated Prime Obligations Fund - Class I $ 39,048 Principal Amount U.S. Government Agency Obligations - 2.2% $ 600,000 Federal Home Loan Mortgage Corp. Discount Note, 4.88%, 04/02/2007 $ 600,000 TOTAL SHORT TERM INVESTMENTS (Cost $639,048) $ 639,048 Total Investments(Cost $27,251,678) - 101.7% $ 28,006,886 Liabilities in Excess of Other Assets - (1.7)% (479,240) TOTAL NET ASSETS - 100.0% $ 27,527,646 Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign security. Dynamic VP HY Bond Fund Schedule of Investments March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 1.5% Aerospace & Defense - 1.5% 163,800 Bombardier, Inc. (a) (e) $ 659,740 TOTAL COMMON STOCKS (Cost $649,399) $ 659,740 Principal Amount CORPORATE BONDS - 23.8% Auto Components - 1.1% $ 500,000 Goodyear Tire & Rubber Co. 9.140%, 12/01/2009 (Cost $495,503; Acquired 11/16/2006) (b)(c) $ 504,375 Food Products - 0.2% 100,000 Dole Food Co., Inc. 7.250%, 06/15/2010 96,000 Grantor Trust - 21.2% 9,300,000 TRAINS High Yield Note, 4.338%, 05/01/2016 (Cost $9,147,875; Acquired 06/30/2006, 07/06/2006 and 08/28/2006) (b)(c) 9,471,845 Health Care Providers & Services - 0.4% 100,000 HCA, Inc. 6.250%, 02/15/2013 91,125 100,000 Tenet Healthcare Corp. 7.375%, 02/01/2013 93,375 184,500 Holding Companies - 0.3% 100,000 BCP Crystal Holdings Corp. 9.625%, 06/15/2014 114,092 IT Services - 0.2% 100,000 Sungard Data Systems, Inc. 9.125%, 08/15/2013 107,750 Transportation Equipment - 0.4% 2,742,000 Dura Operating Corp. Series B 9.000%, 05/01/2009 (EUR) 146,516 (Cost $180,042; Acquired 11/28/2006) (d) 390,000 Dura Operating Corp. Series D 9.000%, 05/01/2009 20,475 (Cost $20,353; Acquired 11/28/2006) (d) 166,991 TOTAL CORPORATE BONDS (Cost $10,330,124) $ 10,645,553 Shares SHORT TERM INVESTMENTS - 71.4% Money Market Funds - 1.6% 722,384 Federated Prime Obligations Fund - Class I $ 722,384 Principal Amount U.S. Government Agency Obligations - 64.0% $ 10,406,000 Federal Home Loan Bank Discount Note, 4.98%, 04/02/2007 $ 10,406,000 10,403,000 Federal Home Loan Mortgage Corp. Discount Note, 4.88%, 04/02/2007 10,403,000 7,803,000 Federal National Mortgage Association Discount Note, 5.00%, 04/02/2007 7,803,000 28,612,000 U.S. Treasury Obligations - 5.8% 2,601,000 U.S. Treasury Bill, 4.83%, 04/05/2007 2,601,000 TOTAL SHORT TERM INVESTMENTS (Cost $31,935,384) $ 31,935,384 Total Investments(Cost $42,914,907) - 96.7% $ 43,240,677 Other Assets in Excess of Liabilities - 3.3% 1,467,730 TOTAL NET ASSETS - 100.0% $ 44,708,407 Percentages are stated as a percent of net assets. EUR European Euro (a) Non-income producing security. (b) 144A securities are those that are exempt from registration under Rule 144A of the Securities Act of 1933, as amended.These securities are generally issued to qualified institutional buyers ("QIBs"), such as the Fund.Any resale of these securities must generally be effected through a sale that is exempt from registration (e.g. a sale to another QIB), or the security must be registered for public sale. At March 31, 2007, the market value of 144A securities was $9,976,220 or 22.3% of net assets. (c) Variable rate security. (d) Security in default. (e) Foreign security. Dynamic VP HY Bond Fund Schedule of Short Futures Contracts March 31, 2007 (Unaudited) Unrealized Contracts Appreciation 20 S&P 500 Mini Futures Contract Expiring June 2007 (Underlying Face Amount at Market Value $1,430,500) $ 10,160 Dynamic VP HY Bond Fund Schedule of Credit Default Swaps March 31, 2007 (Unaudited) Unrealized Buy/Sell Pay/Receive Notional Termination Appreciation/ Counterparty Reference Entity Protection Fixed Rate Amount Date (Depreciation) Bank of America Dow Jones CDX: North America High Yield 100 7th Index, Effective 09/28/2006 Sell 3.25% $2,040,000 12/20/2011 $16,727 North America High Yield 100 8th Index, Effective 03/28/2007 Sell 2.75% 4,978,125 06/20/2012 (5,533) Morgan Stanley Dow Jones CDX: North America High Yield 100 6th Index, Effective 03/28/2006 Sell 3.45% 3,969,900 06/20/2011 164,561 $10,988,025 $175,755 Dynamic VP HY Bond Fund Schedule of Swap Contracts March 31, 2007 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Depreciation Barclays Dezoete Wedd General Motors Corp. 2,000,000 $ 2,000,000 03/20/2010 $ (50,147) Bank of America General Motors Corp. 4,000,000 4,000,000 09/20/2011 (145,086) $ 6,000,000 $ (195,233) Evolution VP Large Cap Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund Evolution VP Small Cap Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund Evolution VP Total Return Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Small Cap Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Small Cap Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP 10 Year Note Bear 1.75X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP 10 Year Note Bull 1.75X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Biotech Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Biotech Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Commodity Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Commodity Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Developed Markets Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Developed Markets Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Dollar Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Dollar Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Emerging Markets Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Emerging Markets Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Equity Income Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Equity Income Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Financial Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Financial Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Healthcare Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Healthcare Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Japan Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Japan Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Latin America Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Latin America Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Mid Cap Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Mid Cap Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP NASDAQ-100® Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP NASDAQ-100® Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Oil & Gas Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Oil & Gas Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Precious Metals Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Precious Metals Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Real Estate Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Real Estate Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP S&P 500 ® Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP S&P 500 ® Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Total Market Bear 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP Total Market Bull 1.25X Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund VP U.S. Government Money Market Fund Schedule of Investments March 31, 2007 (Unaudited) No investments, Non-operational Fund The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows*: Evolution VP ManagedBond Fund Evolution VP All-CapEquity Fund Dynamic VP HY Bond Fund Cost of investments $12,462,281 $27,965,692 $42,958,672 Gross unrealized appreciation 76,580 300,840 327,309 Gross unrealized depreciation (123,104) (259,646) (45,304) Net unrealized appreciation/(depreciation) $(46,524) $41,194 $282,005 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Direxion Insurance Trust By (Signature and Title)/s/ Daniel O’Neill Daniel O’Neill, President Date5/24/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Daniel O’Neill Daniel O’Neill, President Date 5/24/2007 By (Signature and Title)*/s/ Todd Kellerman Todd Kellerman, Chief Financial Officer Date 5/24/2007 * Print the name and title of each signing officer under his or her signature.
